     Case 2:20-cv-02576-RSWL-PD Document 32 Filed 03/04/21 Page 1 of 13 Page ID #:110




 1
 2
 3
 4
 5
 6                              UNITED STATES DISTRICT COURT
 7                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
 8                                      WESTERN DIVISION
 9 WILBER TAJTAJ, an individual                      No. 2:20-cv-02576-RSWL (PDx)
10     as Plaintiff,
                                                     STIPULATED PROTECTIVE ORDER
11          vs.
12 UNITED STATES POSTAL SERVICE,
   a Government entity; DIRAN
13 JAWLAKIAN, an individual; RYDER
   TRUCK RENTAL, INC., a Florida
14 Corporation; and DOES 1 to 50,
   inclusive
15
          as Defendants.
16
17
18           1.     A.    PURPOSES AND LIMITATIONS
19           Discovery in this action is likely to involve production of confidential, proprietary,
20     or private information for which special protection from public disclosure and from use
21     for any purpose other than prosecuting this litigation may be warranted. Accordingly,
22     the parties hereby stipulate to and petition the Court to enter the following Stipulated
23     Protective Order. The parties acknowledge that this Order does not confer blanket
24     protections on all disclosures or responses to discovery and that the protection it affords
25     from public disclosure and use extends only to the limited information or items that
26     are entitled to confidential treatment under the applicable legal principles. The parties
27     further acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective
28     Order does not entitle them to file confidential information under seal; Civil Local Rule
     Case 2:20-cv-02576-RSWL-PD Document 32 Filed 03/04/21 Page 2 of 13 Page ID #:111




1      79-5 sets forth the procedures that must be followed and the standards that will be
2      applied when a party seeks permission from the court to file material under seal.
3                   B.     GOOD CAUSE STATEMENT
4            This action is likely to involve medical records and/or testimony regarding
5      medical diagnoses and symptoms for which special protection from public disclosure
6      and from use for any purpose other than prosecution of this action is warranted. Such
7      confidential materials and information consist of, among other things, medical facility
8      records, deposition testimony, trial testimony, expert opinion reports, and other expert-
9      generated materials, which are generally unavailable to the public or which may be
10     privileged or otherwise protected from disclosure under state or federal statutes, court
11     rules, case decisions or common law. Accordingly, to adequately protect information the
12     parties are entitled to keep confidential, to ensure that the parties are permitted
13     reasonable necessary uses of such material in preparation for and in the conduct of trial,
14     to address their handling at the end of litigation, and serve the ends of justice, a
15     protective order for such information is justified in this matter. It is the intent of the
16     parties that information will not be designated as confidential for tactical reasons and
17     that nothing be so designated without a good faith belief that it has been maintained in a
18     confidential, non-public manner, and there is good cause why it should not be part of the
19     public record of this case.
20            2.    DEFINITIONS
21                  2.1    Action: Tajtaj v. United States Postal Service, et al., Case No. CV20-
22           02576-RSWL (PJWx)
23                  2.2    Challenging Party: a Party or Non-Party that challenges the
24     designation of information or items under this Order.
25                  2.3    “CONFIDENTIAL” Information or Items: information (regardless of
26     how it is generated, stored or maintained) or tangible things that qualify for protection
27     under Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
28     Statement.
     Case 2:20-cv-02576-RSWL-PD Document 32 Filed 03/04/21 Page 3 of 13 Page ID #:112




1                    2.4       Counsel: Outside Counsel of Record and House Counsel (as well as
2      their support staff).
3                    2.5       Designating Party: a Party or Non-Party that designates information
4      or items that it produces in disclosures or in responses to discovery as
5      “CONFIDENTIAL.”
6                    2.6       Disclosure or Discovery Material: all items or information,
7      regardless of the medium or manner in which it is generated, stored, or maintained
8      (including, among other things, testimony, transcripts, and tangible things), that are
9      produced or generated in disclosures or responses to discovery in this matter.
10                   2.7       Expert: a person with specialized knowledge or experience in a
11     matter pertinent to the litigation who has been retained by a Party or its counsel to serve
12     as an expert witness or as a consultant in this Action.
13                   2.8       House Counsel: attorneys who are employees of a party to this
14     Action. House Counsel does not include Outside Counsel of Record or any other
15     outside counsel.
16                   2.9       Non-Party: any natural person, partnership, corporation, association,
17     or other legal entity not named as a Party to this action.
18                   2.10 Outside Counsel of Record: attorneys who are not employees of a
19     party to this Action but are retained to represent or advise a party to this Action and have
20     appeared in this Action on behalf of that party or are affiliated with a law firm which has
21     appeared on behalf of that party, and includes support staff.
22                   2.11 Party: any party to this Action, including all of its officers, directors,
23     employees, consultants, retained experts, and Outside Counsel of Record (and their
24     support staffs).
25                   2.12 Producing Party: a Party or Non-Party that produces Disclosure or
26     Discovery Material in this Action.
27                   2.13 Professional Vendors: persons or entities that provide litigation
28     support services (e.g., photocopying, videotaping, translating, preparing exhibits or
     Case 2:20-cv-02576-RSWL-PD Document 32 Filed 03/04/21 Page 4 of 13 Page ID #:113




1      demonstrations, and organizing, storing, or retrieving data in any form or medium) and
2      their employees and subcontractors.
3                    2.14 Protected Material: any Disclosure or Discovery Material that is
4      designated as “CONFIDENTIAL.”
5                    2.15 Receiving Party: a Party that receives Disclosure or Discovery
6      Material from a Producing Party.
7             3.    SCOPE
8             The protections conferred by this Stipulation and Order cover not only Protected
9      Material (as defined above), but also (1) any information copied or Extracted from
10     Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
11     Material; and (3) any testimony, conversations, or presentations by Parties or their
12     Counsel that might reveal Protected Material. Any use of Protected Material at trial
13     shall be governed by the orders of the trial judge. This Order does not govern the use of
14     Protected Material at trial.
15            4.    DURATION
16            Even after final disposition of this litigation, the confidentiality obligations
17     imposed by this Order shall remain in effect until a Designating Party agrees otherwise
18     in writing or a court order otherwise directs. Final disposition shall be deemed to be the
19     later of (1) dismissal of all claims and defenses in this Action, with or without
20     prejudice; and (2) final judgment herein after the completion and exhaustion of all
21     appeals, rehearing’s, remands, trials, or reviews of this Action, including the time
22     limits for filing any motions or applications for extension of time pursuant to applicable
23     law.
24            5.    DESIGNATING PROTECTED MATERIAL
25                   5.1    Exercise of Restraint and Care in Designating Material for
26     Protection. Each Party or Non-Party that designates information or items for
27     protection under this Order must take care to limit any such designation to specific
28     material that qualifies under the appropriate standards. The Designating Party must
     Case 2:20-cv-02576-RSWL-PD Document 32 Filed 03/04/21 Page 5 of 13 Page ID #:114




1      designate for protection only those parts of material, documents, items, or oral or written
2      communications that qualify so that other portions of the material, documents, items, or
3      communications for which protection is not warranted are not swept unjustifiably within
4      the ambit of this Order.
5             Mass, indiscriminate, or routinized designations are prohibited. Designations that
6      are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
7      to unnecessarily encumber the case development process or to impose unnecessary
8      expenses and burdens on other parties) may expose the Designating Party to sanctions.
9            If it comes to a Designating Party’s attention that information or items that it
10     designated for protection do not qualify for protection that Designating Party must
11     promptly notify all other Parties that it is withdrawing the inapplicable designation.
12                  5.2   Manner and Timing of Designations. Except as otherwise provided in
13     this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
14     stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
15     under this Order must be clearly so designated before the material is disclosed or
16     produced.
17           Designation in conformity with this Order requires:
18                  (a)   for information in documentary form (e.g., paper or electronic
19     documents, but excluding transcripts of depositions or other pretrial or trial proceedings),
20     that the Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
21     “CONFIDENTIAL legend”), to each page that contains protected material. If only a
22     portion or portions of the material on a page qualifies for protection, the Producing Party
23     also must clearly identify the protected portion(s) (e.g., by making appropriate markings
24     in the margins).
25           A Party or Non-Party that makes original documents available for inspection need
26     not designate them for protection until after the inspecting Party has indicated which
27     documents it would like copied and produced. During the inspection and before the
28     designation, all of the material made available for inspection shall be deemed
     Case 2:20-cv-02576-RSWL-PD Document 32 Filed 03/04/21 Page 6 of 13 Page ID #:115




1      “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
2      copied and produced, the Producing Party must determine which documents, or portions
3      thereof, qualify for protection under this Order. Then, before producing the specified
4      documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
5      that contains Protected Material. If only a portion or portions of the material on a page
6      qualifies for protection, the Producing Party also must clearly identify the protected
7      portion(s) (e.g., by making appropriate markings in the margins).
8                    (b)   For testimony given in depositions that the Designating Party identify
9      the Disclosure or Discovery Material on the record, before the close of the deposition all
10     protected testimony.
11                   (c)   For information produced in some form other than documentary and
12     for any other tangible items, that the Producing Party affix in a prominent place on the
13     exterior of the container or containers in which the information is stored the legend
14     “CONFIDENTIAL.” If only a portion or portions of the information warrants protection,
15     the Producing Party, to the extent practicable, shall identify the protected portion(s).
16                   5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
17     failure to designate qualified information or items does not, standing alone, waive the
18     Designating Party’s right to secure protection under this Order for such material. Upon
19     timely correction of a designation, the Receiving Party must make reasonable efforts to
20     assure that the material is treated in accordance with the provisions of this Order.
21              6.   CHALLENGING CONFIDENTIALITY DESIGNATIONS
22                   6.1   Timing of Challenges. Any Party or Non-Party may challenge a
23     designation of confidentiality at any time that is consistent with the Court’s Scheduling
24     Order.
25                   6.2   Meet and Confer. The Challenging Party shall initiate the dispute
26     resolution process under Local Rule 37.1 et seq.
27                   6.3   The burden of persuasion in any such challenge proceeding shall be
28     o n the Designating Party. Frivolous challenges, and those made for an improper purpose
     Case 2:20-cv-02576-RSWL-PD Document 32 Filed 03/04/21 Page 7 of 13 Page ID #:116




1      (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
2      expose the Challenging Party to sanctions. Unless the Designating Party has waived
3      or withdrawn the confidentiality designation, all parties shall continue to afford the
4      material in question the level of protection to which it is entitled under the Producing
5      Party’s designation until the Court rules on the challenge.
6             7.    ACCESS TO AND USE OF PROTECTED MATERIAL
7                   7.1   Basic Principles. A Receiving Party may use Protected Material that
8      is disclosed or produced by another Party or by a Non-Party in connection with this
9      Action only for prosecuting, defending, or attempting to settle this Action. Such
10     Protected Material may be disclosed only to the categories of persons and under the
11     conditions described in this Order. When the Action has been terminated, a Receiving
12     Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
13           Protected Material must be stored and maintained by a Receiving Party at a
14     location and in a secure manner that ensures that access is limited to the persons
15     authorized under this Order.
16                  7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
17     otherwise ordered by the court or permitted in writing by the Designating Party, a
18     Receiving Party may disclose any information or item designated “CONFIDENTIAL”
19     only to:
20                  (a)   The Receiving Party’s Outside Counsel of Record in this Action,
21      as well as employees of said Outside Counsel of Record to whom it is reasonably
22      necessary to disclose the information for this Action;
23                  (b)   The officers, directors, and employees (including House Counsel) of
24     the Receiving Party to whom disclosure is reasonably necessary for this Action;
25                  (c)   Experts (as defined in this Order) of the Receiving Party to
26     whom disclosure is reasonably necessary for this Action and who have signed the
27     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
28                  (d)   The court and its personnel;
     Case 2:20-cv-02576-RSWL-PD Document 32 Filed 03/04/21 Page 8 of 13 Page ID #:117




1                   (e)    Court reporters and their staff;
2                   (f)    professional jury or trial consultants, mock jurors, and
3      Professional Vendors to whom disclosure is reasonably necessary for this Action and
4      who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
5                   (g)    The author or recipient of a document containing the information or a
6      custodian or other person who otherwise possessed or knew the information;
7                   (h)    during their depositions, witnesses, and attorneys for witnesses, in
8      the Action to whom disclosure is reasonably necessary provided: (1) the deposing party
9      requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will not
10     be permitted to keep any confidential information unless they sign the
11     “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
12     by the Designating Party or ordered by the court. Pages of transcribed deposition
13     testimony or exhibits to depositions that reveal Protected Material may be separately
14     bound by the court reporter and may not be disclosed to anyone except as permitted
15     under this Stipulated Protective Order; and
16                  (i)    Any mediator or settlement officer, and their supporting personnel,
17     mutually agreed upon by any of the parties engaged in settlement discussions.
18            8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
19     IN OTHER LITIGATION
20           If a Party is served with a subpoena or a court order issued in other litigation that
21     compels disclosure of any information or items designated in this Action as
22     “CONFIDENTIAL,” that Party must:
23           (a)    Promptly notify in writing the Designating Party. Such notification shall
24     include a copy of the subpoena or court order;
25           (b)    Promptly notify in writing the party who caused the subpoena or order to
26     issue in the other litigation that some or all of the material covered by the subpoena or
27     order is subject to this Protective Order. Such notification shall include a copy of this
28     Stipulated Protective Order; and
     Case 2:20-cv-02576-RSWL-PD Document 32 Filed 03/04/21 Page 9 of 13 Page ID #:118




1            (c)    Cooperate with respect to all reasonable procedures sought to be pursued by
2      the Designating Party whose Protected Material may be affected.
3            If the Designating Party timely seeks a protective order, the Party served with the
4      subpoena or court order shall not produce any information designated in this action as
5      “CONFIDENTIAL” before a determination by the court from which the subpoena or
6      order issued, unless the Party has obtained the Designating Party’s permission. The
7      Designating Party shall bear the burden and expense of seeking protection in that court
8      of its confidential material and nothing in these provisions should be construed as
9      authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive
10     from another court.
11           9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
12     PRODUCED IN THIS LITIGATION
13           (a)    The terms of this Order are applicable to information produced by a Non-
14     Party in this Action and designated as “CONFIDENTIAL.” Such information produced
15     by Non-Parties in connection with this litigation is protected by the remedies and relief
16     provided by this Order. Nothing in these provisions should be construed as prohibiting a
17     Non-Party from seeking additional protections.
18           (b)    In the event that a Party is required, by a valid discovery request, to produce
19     a Non-Party’s confidential information in its possession, and the Party is subject to an
20     agreement with the Non-Party not to produce the Non-Party’s confidential information,
21     then the Party shall:
22                  (1)    Promptly notify in writing the Requesting Party and the Non-Party
23     that some or all of the information requested is subject to a confidentiality agreement
24     with a Non-Party;
25                  (2)    Promptly provide the Non-Party with a copy of the Stipulated
26     Protective Order in this Action, the relevant discovery request(s), and a reasonably
27     specific description of the information requested; and
28
 Case 2:20-cv-02576-RSWL-PD Document 32 Filed 03/04/21 Page 10 of 13 Page ID #:119




1                 (3)       Make the information requested available for inspection by the Non-
2    Party, if requested.
3          (c)    If the Non-Party fails to seek a protective order from this court within 14
4    days of receiving the notice and accompanying information, the Receiving Party may
5    produce the Non-Party’s confidential information responsive to the discovery request. If
6    the Non-Party timely seeks a protective order, the Receiving Party shall not produce
7    any information in its possession or control that is subject to the confidentiality
8    agreement with the Non-Party before a determination by the court.
9          Absent a court order to the contrary, the Non-Party shall bear the burden and
10   expense of seeking protection in this court of its Protected Material.
11          10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
12         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
13   Protected Material to any person or in any circumstance not authorized under this
14   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
15   the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
16   all unauthorized copies of the Protected Material, (c) inform the person or persons to
17   whom unauthorized disclosures were made of all the terms of this Order, and (d) request
18   such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
19   that is attached hereto as Exhibit A.
20          11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
21   PROTECTED MATERIAL
22         When a Producing Party gives notice to Receiving Parties that certain
23   inadvertently produced material is subject to a claim of privilege or other protection, the
24   obligations of the Receiving Parties are those set forth in Federal Rule of Civil
25   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
26   may be established in an e-discovery order that provides for production without prior
27   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
28   parties reach an agreement on the effect of disclosure of a communication or information
 Case 2:20-cv-02576-RSWL-PD Document 32 Filed 03/04/21 Page 11 of 13 Page ID #:120




1    covered by the attorney-client privilege or work product protection, the parties may
2    incorporate their agreement in the stipulated protective order submitted to the court.
3           12.   MISCELLANEOUS
4                 12.1 Right to Further Relief. Nothing in this Order abridges the right of
5    any person to seek its modification by the Court in the future.
6                 12.2 Right to Assert Other Objections. By stipulating to the entry of
7    this Protective Order no Party waives any right it otherwise would have to object to
8    disclosing or producing any information or item on any ground not addressed in this
9    Stipulated Protective Order. Similarly, no Party waives any right to object on any
10   ground to use in evidence of any of the material covered by this Protective Order.
11                12.3 Filing Protected Material. A Party that seeks to file under seal any
12   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
13   only be filed under seal pursuant to a court order authorizing the sealing of the specific
14   Protected Material at issue. If a Party’s request to file Protected Material under seal is
15   denied by the court, then the Receiving Party may file the information in the public
16   record unless otherwise instructed by the court.
17          13.   FINAL DISPOSITION
18         After the final disposition of this Action, as defined in paragraph 4, within 60 days
19   of a written request by the Designating Party, each Receiving Party must return all
20   Protected Material to the Producing Party or destroy such material. As used in this
21   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
22   summaries, and any other format reproducing or capturing any of the Protected Material.
23   Whether the Protected Material is returned or destroyed, the Receiving Party must
24   submit a written certification to the Producing Party (and, if not the same person or
25   entity, to the Designating Party) by the 60 day deadline that (1) identifies (by category,
26   where appropriate) all the Protected Material that was returned or destroyed and
27   (2)affirms that the Receiving Party has not retained any copies, abstracts, compilations,
28   summaries or any other format reproducing or capturing any of the Protected Material.
 Case 2:20-cv-02576-RSWL-PD Document 32 Filed 03/04/21 Page 12 of 13 Page ID #:121




1    Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
2    pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
3    correspondence, deposition and trial exhibits, expert reports, attorney work product, and
4    consultant and expert work product, even if such materials contain Protected Material.
5    Any such archival copies that contain or constitute Protected Material remain subject to
6    this Protective Order as set forth in Section 4 (DURATION).
7    14.    Any violation of this Order may be punished by any and all appropriate measures
8    including, without limitation, contempt proceedings and/or monetary sanctions.
9
10   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
11
     DATED         3/3/2021
12
13
            /s/ Brandon Corday
14
     Attorneys for Plaintiff
15
16
17   DATED: 3/4/2021                              _
18
19
     /s/ Hillary M. Burrelle
20
     Attorneys for Defendant
21
22   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

23   DATED: March 04, 2021
24
25
26
27   United States Magistrate Judge
28
 Case 2:20-cv-02576-RSWL-PD Document 32 Filed 03/04/21 Page 13 of 13 Page ID #:122




1                                             EXHIBIT A
2
                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3
             I,                  [print or type full name], of                          [print or
4
     type full address], declare under penalty of perjury that I have read in its entirety and
5
     understand the Stipulated Protective Order that was issued by the United States District
6
     Court for the Central District of California on [date] in the case of Tajtaj v. United States
7
     Postal Service, et al., Case No. 2:20-cv-02576-RSWL (PJW). I agree to comply with and
8
     to be bound by all the terms of this Stipulated Protective Order and I understand and
9
     acknowledge that failure to so comply could expose me to sanctions and punishment in
10
     the nature of contempt. I solemnly promise that I will not disclose in any manner any
11
     information or item that is subject to this Stipulated Protective Order to any person or
12
     entity except in strict compliance with the provisions of this Order.
13
14           I further agree to submit to the jurisdiction of the United States District Court for
15   the Central District of California for the purpose of enforcing the terms of this Stipulated
16   Protective Order, even if such enforcement proceedings occur after termination of this
17   action. I hereby appoint                        [print or type full name] of
18                 [print or type full address and telephone number] as my California agent for
19   service of process in connection with this action or any proceedings related to
20   enforcement of this Stipulated Protective Order.
21
     Date:
22
     City and State where sworn and signed:
23
24   Printed name:
25
26
     Signature:
27
28
